Citation Nr: 1429641	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1967 to September 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Milwaukee, Wisconsin (Travel Board hearing).  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the entire period on appeal, the percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2013) for eligibility for a TDIU.

2.  The Veteran is unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting the full benefit sought on appeal as it relates to the claim of TDIU, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R.          §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).    

In May 2009, the Veteran filed a claim for entitlement to a TDIU, contending that he is prevented from obtaining and maintaining substantially gainful employment due to his service-connected disabilities, specifically the service-connected diabetes mellitus type II, diabetic nephropathy, depressive disorder, and bilateral lower extremity peripheral neuropathy.  The Veteran stated that he is unable to perform his previous employment as a truck driver because his commercial driver's license (CDL) became invalid for interstate trucking when he became insulin dependent.  

In a May 2010 substantive appeal (VA Form 9), the Veteran reported that his highest education level was high school.  The Veteran reported that he worked at a gas station between graduating from high school and active service.  Following service separation, the Veteran reported working odd jobs for approximately five years, including working on a tug boat and at gas stations, before attending a 16 week trucking school in June 1975.  The Veteran reported he drove interstate trucks for 30 and 1/2 years until December 2006, at which time he lost his CDL and ability to continue his only real occupation because he was insulin dependent due to his diabetes.  The Veteran contended that the only gainful employment he had been trained for was as an interstate truck driver, which he can no longer do because of the service-connected diabetes and inability to obtain a CDL.  The Veteran stated that he had no education, computer, or other skills to obtain a desk job or other type of sedentary work.  The Veteran reported that he is unable to sit for very long without his legs becoming numb and tingling painfully.  

At the April 2014 Board hearing, the Veteran testified that he cannot have an interstate CDL because of the possibility he could pass out while driving due to his diabetes.  The Veteran testified that his diabetes mellitus and health problems associated with the diabetes mellitus prevent him from driving.  The Veteran testified that he had no clerical or computer skills and had not attended any other kind of schools or training in anything other than truck driving (the Veteran testified that he had been employed as a truck driver from 1975 to 2006).  The Veteran testified that he volunteered as a bartender for approximately 15 hours a week from 2007 to 2009, but that he was no longer volunteering as a bartender or working at all.  The Veteran's spouse testified that she could not think of a full-time job that the Veteran could work. 

The record reflects that the Veteran has been unemployed since at least December 2006.  See May 2009 claim; December 2012 VA mental disorders examination; April 2014 Board hearing transcript.  While the record reflects that the Veteran was working as a part-time bartender from 2006 to 2010, the Board finds that this was not substantially gainful employment.  In the September 2009 notice of disagreement, the Veteran reported that he only worked the volunteer bartending job when he felt able.  At a March 2011 decision review officer informal conference, the Veteran reported he was paid $50 per week as a bartender and that he stopped working in August 2010.  At an April 2011 VA examination, the Veteran reported that he last worked 15 hours per week as a bartender in August 2010.  At a July 2012 VA heart disease examination, the Veteran reported that he did some volunteer work with a veterans service organization until his anger got in the way.  Based on the above, the Board finds that the part-time bartending work was not substantially gainful employment, but rather marginal employment as the Veteran's earned income did not exceed the established poverty threshold. 38 C.F.R. § 4.16(a); see also 2009 federal tax return.     

From May 20, 2009 (the date the Veteran filed the claim for a TDIU), the Veteran was service connected for diabetes mellitus type II, rated at 20 percent disabling; diabetic nephropathy associated with diabetes mellitus type II, rated at 30 percent disabling; depressive disorder, not otherwise specified (NOS) associated with diabetes mellitus type II, rated at 30 percent disabling; left lower extremity peripheral neuropathy associated with diabetes mellitus type II, rated at 10 percent disabling; right lower extremity peripheral neuropathy associated with diabetes mellitus type II, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; and chronic right tympanic membrane perforation, bilateral hearing loss, and bilateral otitis externa, all rated as noncompensable, with a combined disability rating of 70 percent.  In an October 2011 rating decision, the Veteran was service connected for coronary artery disease with stent placement and, pursuant to a May 2012 rating decision, rated at 10 percent disabling from August 2010, 30 percent disabling from June 2011, 100 percent disabling from September 2012, and 30 percent disabling from January 2012.  The May 2012 rating decision also granted entitlement to special monthly compensation based on housebound status for the period from September 12, 2011 to January 1, 2012 under 38 C.F.R. § 3.350(i) (2013).  The Veteran's current combined disability rating is 80 percent.  

The Board finds that, for the entire rating period, the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU.  The service-connected diabetes mellitus type II, diabetic nephropathy, depressive disorder, and bilateral lower extremity peripheral neuropathy resulted from a common etiology (i.e., the service-connected diabetes mellitus), which results in a combined disability rating of 70 percent for one disability.  See 38 C.F.R. §§ 4.16(a), 4.25.  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the entire rating period, so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that, resolving reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.  At an August 2007 VA diabetes mellitus examination, the VA examiner noted that the Veteran had been unemployed since December 2006 because of the insulin he takes for the service-connected diabetes mellitus.  At a July 2009 VA diabetes mellitus examination, the VA examiner noted that the Veteran was currently unemployed and had previously worked as a truck driver.  The VA examiner opined that the Veteran is able to proceed with sedentary work which presumes restrictions of the number of working hours and exclusion of hard physical work (including lifting heavy weights, using stairs up and down, and working during the night shift).  At a July 2009 VA mental disorders examination addendum opinion, the VA examiner opined that the Veteran's depression occurred after he had to stop working and did not cause the unemployability.

At an April 2011 VA examination, the Veteran reported that his part-time employment as a bartender ended because he was "blowing up at people" and due to joint pain.  The Veteran reported that he was previously employed in construction and working as a truck driver for 31 years until December 2006, but had to stop commercial driving after he began taking insulin.  The April 2011 VA examiner noted functional impairment from the diabetes mellitus of being prohibited from commercial truck driving while on insulin per Department of Transportation regulations.  The VA examiner, while noting that the Veteran was prohibited from engaging in commercial truck driving while on insulin, opined the Veteran was able to perform substantially gainful employment.   

At an April 2011 VA mental disorders examination, the Veteran reported that he was unable to work as a bartender because he was yelling and snapping at people for no reason.  The Veteran reported that he had been unemployed since 2006 because he lost his license to drive interstate once he became insulin dependent.  The VA examiner opined that, while the service-connected depression alone has not caused total unemployability, it does contribute to some of the Veteran's difficulties.  The VA examiner noted that the Veteran's anger issues, overreaction, poor motivation, low energy, lack of interest, and feelings of worthlessness interfere with the Veteran's ability to complete work in a timely and efficient manner.  

At a July 2012 VA heart disease examination, the VA examiner noted that the Veteran's service-connected coronary artery disease impacts his ability to work through symptoms of fatigue and balance issues.  The Veteran reported that he had to stop driving as an interstate trucker when he was diagnosed with diabetes mellitus.  The Veteran reported that he did some volunteer work as a bartender until his anger got in the way.  At a December 2012 VA mental disorders examination, the VA examiner opined that it is less likely than not that the Veteran is unemployable due to the service-connected depression, noting mild to moderate impairment of reliability, productivity, concentration, short-term memory, and mood.

At a January 2013 VA diabetes mellitus examination, the VA examiner indicated that the Veteran's diabetes (or complications thereof) did not impact his ability to work.  At a January 2013 VA heart disease examination, the Veteran reported that he last worked 15 hours per a week in August 2010 as a bartender and that the job ended because he was blowing up at people and having a lot of joint pains.  The Veteran reported that he worked as a truck driver for 31 years until December 2006 and stated he had to stop commercial driving after he began taking insulin.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R.  § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  The Board finds that the weight of the evidence supports a finding that the Veteran is precluded from working as an interstate truck driver due to the service-connected diabetes mellitus, a job that the Veteran has worked for the previous 31 years, and that the Veteran does not have the necessary training or experience to obtain substantially gainful sedentary employment.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities, particularly the service-connected diabetes mellitus type II, diabetic nephropathy, depressive disorder, and bilateral lower extremity peripheral neuropathy, render him essentially unemployable, regardless of occupation; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


